Order entered September 22, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00964-CV

  BONDED BUILDERS HOME WARRANTY ASSOCIATION OF TEXAS, INC. D/B/A
            BONDED BUILDERS WARRANTY GROUP, Appellant

                                                V.

                            JAMES B. SMITH, ET AL., Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-04117

                                            ORDER
        We GRANT appellees’ September 16, 2015 unopposed motion to extend time to file a

brief. Appellees shall file their brief by October 14, 2015.




                                                      /s/      ELIZABETH LANG-MIERS
                                                               JUSTICE